Citation Nr: 0514567	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-20 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for lumbosacral 
disorder.  

4.  Entitlement to service connection for cervical spine 
disorder.  

5.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1963 and had reserve duty from March 1975 to April 
1978.  

This matter initially comes to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In the veteran's notice of disagreement 
dated in June 2002, he requested that his claims file be 
transferred from the RO in Seattle, Washington, to the RO in 
Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA examinations were conducted in January 2002 that addressed 
the veteran's symptoms associated with his mental disorder, 
low back and cervical disorder, and his hearing loss and 
tinnitus.  In the examination reports, the examiner 
referenced the motorcycle accident that took place during 
service and indicated that the veteran's symptoms associated 
with his cervical and lumbosacral spine had been ongoing 
since that time.  The examiner also noted a diagnosis of 
mixed mood with depression secondary to chronic back and 
cervical pain.  It appears that the examiner's statements 
were based solely on the veteran's history rather than on a 
review of the medical record.  Thus, the veteran should be 
afforded another examination to determine the etiology of his 
current lumbosacral and cervical spine disorders.

Regarding the veteran's hearing claims it was noted that the 
veteran had worked around jet planes and that he had 
decreased hearing since that time.  The examiner also pointed 
out that as a civilian, the veteran had worked around noisy 
electric saws, had worked as an auto mechanic, had worked in 
scrap iron, and had worked as a contractor laying concrete.  
The examiner diagnosed hearing loss and tinnitus consistent 
with his noise exposure.  The examiner, however, did not 
distinguish between the in-service and post-service noise 
exposure.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

A review of the record reveals that the veteran did not 
receive sufficient notification of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5102, 
5103A, 5106, 5107, 5126 (West 2002), enacted November 9, 
2000.  In this case, the veteran still retains the right to 
content-complying VCAA notice as per 38 C.F.R. § 3.159, and 
proper subsequent VA process.  

In light of the above, this matter is remanded for further 
development as follows.  

1.  The RO should send the veteran an 
appropriate letter to ensure compliance 
with the notice and assistance 
requirements in the VCAA.  

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and etiology of his bilateral 
hearing loss and tinnitus, cervical and 
low back disabilities, and mental 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must provide an opinion as to whether it 
is at least as likely as not that any 
hearing loss and tinnitus are related to 
noise exposure in service.  The examiner 
must also provide an opinion as to 
whether any current lumbosacral and 
cervical spine disabilities are related 
to the motorcycle accident in service.  
Any additional studies should be 
conducted accordingly.  

3.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


